UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 04-7072




In Re:   RESTONEY ROBINSON,



                                                         Petitioner.



         On Petition for Writ of Mandamus. (CA-03-1109-1)


Submitted:   November 5, 2004           Decided:   December 13, 2004


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Restoney Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Restoney   Robinson   petitions    for   writ    of   mandamus,

evidently challenging the enforcement of a prefiling injunction.

Mandamus relief is available only when the petitioner has a clear

right to the relief sought and there are no other means by which

the relief sought could be granted.        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988); In re Beard, 811 F.2d

818, 826 (4th Cir. 1987).       Further, mandamus is a drastic remedy

and should be used only in extraordinary circumstances.                  See

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976); Beard,

811 F.2d at 826.       Mandamus may not be used as a substitute for

appeal.   See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).    The relief sought by Robinson is not available by way of

mandamus.   Accordingly, we deny the petition for writ of mandamus.

We   dispense   with   oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                            PETITION DENIED




                                  - 2 -